



AMENDED EMPLOYMENT AGREEMENT




            THIS AMENDED EMPLOYMENT AGREEMENT is made this 10th day of March
2005 (the “Agreement”), between Chemokine Therapeutics Corp. a Delaware
Corporation and its wholly owned subsidiary Chemokine Therapeutics (B.C.) Corp.
a B.C. Corporation (collectively the “Company”), and Dr. Hassan Salari (the
“Employee or the Executive”).




RECITALS




A.         The Executive entered into an Employment Agreement with the Company
on April 1st, 2004 and amended September 30, 2004 (the “Employment Agreement”).




B.         The Board of Directors have approved a salary increase for the
Executive to a rate of CDN$300,000 per year, effective April 1st, 2005.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:




1.    Provision 3.1 “Cash Compensation”.    The Company agrees to pay Executive
Three Hundred Thousand Dollars (CDN$300,000) per year until the termination of
this Agreement.




IN THE WITNESS WHEREOF, the parties have duly signed and delivered this
Agreement as of the day and year first above written.




COMPANY




CHEMOKINE THERAPEUTICS CORP.




/s/ C. Richard Piazza

_______________________________

On behalf of the Board of Directors

Name: Richard Piazza, Director, Chair of Executive Compensation Committee







EXECUTIVE (Employee)




/s/ Hassan Salari

_______________________________

Dr. Hassan Salari

Chairman, President & CEO



